           Case 2:17-cr-00072-RFB Document 258 Filed 08/24/20 Page 1 of 3




 1   RENE L. VALLADARES
     Federal Public Defender
 2   State Bar No. 11479
     PAUL D. RIDDLE
 3   Assistant Federal Public Defender
     411 E. Bonneville, Ste. 250
 4   Las Vegas, Nevada 89101
     (702) 388-6577/Phone
 5   (702) 388-6261/Fax
     Paul_Riddle@fd.org
 6
     Attorney for Vonteak Alexander
 7
 8                               UNITED STATES DISTRICT COURT

 9                                    DISTRICT OF NEVADA

10
     UNITED STATES OF AMERICA,                           Case No. 2:17-cr-00072-RFB
11
                    Plaintiff,                               STIPULATION TO CONTINUE
12                                                             SENTENCING HEARING
            v.
                                                                   (Third Request)
13
     VONTEAK ALEXANDER,
14
                    Defendant.
15
16
            IT IS HEREBY STIPULATED AND AGREED, by and between Nicholas A.
17
     Trutanich, United States Attorney, and Christopher Burton, Assistant United States Attorney,
18
     counsel for the United States of America, and Rene L. Valladares, Federal Public Defender,
19
     and Paul D. Riddle, Assistant Federal Public Defender, counsel for Vonteak Alexander, that the
20
     Sentencing Hearing currently scheduled on August 26, 2020, be vacated and continued to a date
21
     and time convenient to the Court, but no sooner than sixty (60) days.
22
            This Stipulation is entered into for the following reasons:
23
            1.      In light of the COVID-19 pandemic, the Centers for Disease Control and
24
     Prevention’s recommendations, and the District Court’s Temporary General Orders, the parties
25
     seek to continue the Sentencing Hearing to such a time in the future where the parties and Mr.
26
     Alexander will be able to appear in person for the Sentencing Hearing.
           Case 2:17-cr-00072-RFB Document 258 Filed 08/24/20 Page 2 of 3




 1          2.      Defense counsel needs additional time to review discovery and determine if any
 2   motions need to be filed as a result of the newly disclosed material.
 3          3.      The defendant is not in custody and agrees with the need for the continuance.
 4          4.      The parties agree to the continuance.
 5          This is the third request for a continuance of the sentencing hearing.
 6          DATED this 18th day of August, 2020.
 7
 8    RENE L. VALLADARES                              NICHOLAS A. TRUTANICH
      Federal Public Defender                         United States Attorney
 9
10
      By /s/ Paul D. Riddle                           By /s/ Christopher Burton
11    PAUL D. RIDDLE                                  CHRISTOPHER BURTON
      Assistant Federal Public Defender               Assistant United States Attorney
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
                                                      2
           Case 2:17-cr-00072-RFB Document 258 Filed 08/24/20 Page 3 of 3




 1                                UNITED STATES DISTRICT COURT

 2                                      DISTRICT OF NEVADA

 3
     UNITED STATES OF AMERICA,                              Case No. 2:17-cr-00072-RFB
 4
                     Plaintiff,                             ORDER
 5
             v.
 6
     VONTEAK ALEXANDER,
 7
                     Defendant.
 8
 9
10           IT IS THEREFORE ORDERED that the sentencing hearing currently scheduled for

11                                                                                  3, 2020 at
                                                                          November 17,
     Wednesday, August 26, 2020 at 1:00 p.m., be vacated and continued to ________________

12   the hour of _1_1_: __
                        00_ _a .m.; or to a time and date convenient to the court.
                                                                                         p_
13           DATED this 23rd
                        ___ day of August, 2020.

14
15
                                                     RICHARD F. BOULWARE, II
16
                                                     UNITED STATES DISTRICT JUDGE
17
18
19
20
21
22
23
24
25
26
                                                        3
